Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered September 27, 2002, convicting defendant, after a jury trial, of attempted murder in the second degree and assault in the first degree (two counts), and sentencing him to concurrent terms of 25 years, unanimously affirmed.
The trial court properly denied defendant’s challenge for cause to a prospective juror. There is no indication that the panelist’s concern over her strong aversion to witnessing violence or depictions of violence created any bias in favor of or against any party. Furthermore, the court determined that certain photos that would be received in evidence were not particularly gruesome. Accordingly, since the juror said nothing *292in the first instance to indicate bias against defendant, her use of phrases such as “I would hope,” when viewed in the context of the entire record, did not cast doubt on her ability to render a fair verdict (see People v Trinidad, 8 AD3d 106 [2004], lv denied 3 NY3d 682 [2004]; People v Henderson, 291 AD2d 324 [2002], lv denied 98 NY2d 676 [2002]). Concur—Andrias, J.P., Saxe, Ellerin, Sweeny and Catterson, JJ.